Per Curiam.
' This appeal arises from an action for unjust enrichment of an owner of land adjacent to street improvements' constructed by plaintiff. By general verdict the jury awarded plaintiff $4,732.88 on an implicit finding that plaintiff’s construction enhanced the -value of defendant’s abutting property; for which he ought in equity to be required to pay his proportionate share of- the costs of construction. •
The case was submitted to the jury under the theory of unjust enrichment without objection by defendant. The instructions given the jury were in part those requested by defendant and were, not assigned as grounds for a new trial. Under these circumstances, the instructions become the law of the case and may not be challenged for the first time on appeal. Cruz v. Newgren, 296 Minn. 534, 208 N. W. 2d 865 (1973); 1B Dunnell, Dig. (3 ed.) § 358a.
The only remaining issue is whether the jury’s verdict is manifestly and palpably contrary to the evidence viewed in the light most favorable to the prevailing party. Young v. Hansen, 296 Minn. 430, 209 N. W. 2d 392 (1973). Our careful review of the files, record, and transcript in this matter compels a conclusion that -it is not.
Affirmed.